—In an action for a divorce and ancil*519lary relief, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Richmond County (Ponterio, J.), dated February 25, 1997, as (1) granted the plaintiffs cross motion for reargument, and upon reargument, reduced the amount of the plaintiffs pendente lite child support obligations, and (2) denied that branch of her motion which was for counsel fees.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, it cannot be said that the Supreme Court improvidently exercised its discretion in reducing the amount of the plaintiffs pendente lite child support obligations. '
The defendant’s remaining contentions are without merit. Bracken, J. P., Thompson, Pizzuto and Florio, JJ., concur.